Citation Nr: 1431793	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  10-15 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The appellant (Veteran) served on active duty from October 1969 to August 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Louisville, Kentucky, Department of Veterans Affairs (VA) Regional Office (RO).

As noted on the title page, the Board has recharacterized the appellant's PTSD claim to include other psychiatric disorders that have been diagnosed, i.e. a depressive disorder.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App.1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

The appellant testified before the undersigned Veteran's Law Judge (VLJ) in May 2011.  A transcript of the hearing is of record.  

The Board remanded the instant claim in August 2013 for further development.  


FINDINGS OF FACT

1.  The evidence supports a diagnosis of PTSD in accordance with the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition. 

2.  There is credible supporting evidence that the appellant's PTSD is due to a traumatic event that occurred during his active duty military service.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1111, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

Before addressing the merits of the issue on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  

Here, as the appellant's claim for service connection for PTSD is being granted,  any error that was committed with respect to either the duty to notify or the duty to assist was harmless and need not be further considered with regard to this issue.  


Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110  (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hansen  v. Principi, 16 Vet. App. 110 (2002); Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) medical evidence establishing a link between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2013).  
 
If a PTSD claim is based on in-service personal assault, evidence from sources other than the appellant's service records may corroborate the appellant's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  

Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).  

Finally, it is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility. 38 C.F.R. § 3.102 .

Furthermore, medical opinions in cases of personal assault for PTSD are exceptions to the general rule that an opinion by a medical professional based on a post-service examination cannot be used to establish the occurrence of a stressor.  See Patton v. West, 12 Vet. App. 272, 277 (1999).  See also 38 C.F.R. § 3.304(f)(3); VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section H, part 30(b), (c), (e) (Aug. 1, 2006).  Because personal assault is an extremely personal and sensitive issue, many incidents are not officially reported, which creates a proof problem with respect to the occurrence of the claimed stressor.  In these situations, it is not unusual for there to be an absence of service records documenting the events the appellant has alleged.  The victims of this type of trauma may not necessarily report the full circumstances of it for many years after it occurred.  Thus, when a PTSD claim is based on a personal assault in service, evidence from sources other than the appellant's service records may corroborate the appellant's account of the stressor incident.  38 C.F.R. § 3.304(f)(5); see also Patton, 12 Vet. App. at 277 and YR v. West, 11 Vet. App. 393, 398-99 (1998).  

The appellant alleges that she has PTSD due to a sexual assault that occurred during her active duty service. Specifically, while on active duty, she alleges that she was sexually assaulted by a fellow service member.  She stated that he threatened to kill her if she reported to anyone what he had done.  She maintains that she had recently married, her husband, also in the military, was stationed at another base, and sent to Vietnam when she determined she had become pregnant by her rapist.  She states she wrote her husband, told him of her situation, and indicated she no longer wanted to be married.  She separated from service, went home, and told her parents and brothers of the sexual assault.  She did not tell her military superiors or anyone else in the military.  

The Board initially notes that a November 2013 VA examination confirms a diagnosis of PTSD in accordance with the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition.  Having found that the appellant meets the criteria for a diagnosis of PTSD, the next question is whether there is credible supporting evidence of an inservice PTSD "stressor," i.e., evidence of an event in service that led to or caused PTSD.  Here, there is no evidence contained in the appellant's service treatment records documenting a sexual assault in service.  

As directed in the August 2013 Remand, the appellant was afforded a VA examination in November 2013 for the purpose of determining whether there was sufficient evidence of the appellant's in-service assault and, if so, whether the identified stressor resulted in the appellant's PTSD.  The November 2013 VA examiner indicated that the appellant's incident of sexual trauma was sufficiently severe to merit a PTSD diagnosis.  He noted that the appellant's PTSD is presently being treated by a therapist and psychiatrist on a regular basis.  The VA examiner diagnosed the appellant with PTSD and a major depressive disorder.  He noted that the appellant's major depressive disorder and PTSD could not be solely attributed to the sexual assault event in service because of the traumatic and tumultuous nature of the appellant's adult life.  However, he did indicate that the assault occurred and that as result of the inservice assault, this stressor was adequate to support the diagnosis of PTSD.  The examiner indicated that he reviewed the claims folder in connection with the claim.   

The Board has also considered the appellant's contentions provided in written statements and in testimony before BVA.  While the appellant is not competent to provide a medical opinion regarding diagnosis, the Board has considered the purpose to which she is offering testimony; namely to provide competent evidence as to the circumstances of the in-service stressor, and the symptoms she experienced during and following service.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

As a finder of fact, the Board, when considering whether lay evidence is satisfactory, may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the appellant, and the appellant's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  The testimony regarding the appellant's in-service stressor has been factually consistent, whether being reported to VA claims adjudicators or to VA medical providers.  She has presented aspects of her journal used by her in therapy, and her brother has also submitted a lay statement, included in the claims folder prior to the November 2013 VA examination, which indicates, in pertinent part, that the appellant left the service to return home indicating to him and their parents that she had been raped in service, and as a result, she was then pregnant.  He stated that she was sad at the time.  The appellant's testimony and statements also indicated that she was sad, believing that it was her fault, and that her father had indicated that it was her fault that she was raped.  Given the totality of the evidence, the Board finds that the evidence favors a finding that the appellant was sexually assaulted in service.  The second element of Shedden has been met.

The third (final) element of Shedden has also been met.  Significantly, the November 2013 VA examiner essentially determined that the appellant's PTSD was caused by or a result of the sexual assault in service.  There are no contradictory opinions of record. 

Pursuant to this decision, the Board has made a credibility determination that the appellant's in-service trauma occurred.  Therefore, based on the appellant's credible testimony and statements, in conjunction with the November 2013 VA opinion, the Board finds that the doctrine of reasonable doubt supports a grant of service connection for PTSD.  

While the Board notes that service connection is not granted herein for major depressive disorder, the appellant has been diagnosed with such during the appellate period.  The appellant's PTSD and major depressive disorder, if both were service connected, would both be evaluated under the General Rating Formula for Mental Disorders.  Any other such acquired psychiatric disorder would also be rated under the same formula.  In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14  (2013).  The United States Court of Appeals for the Federal Circuit has held that two defined diagnoses constitute the same disability for purposes of section 4.14 if they have overlapping symptomatology.  See Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009).  If the manifestations of two mental disabilities are the same, a separate evaluation is not warranted.  Id.   Thus, while not controlling the outcome of the appeal, it is noteworthy that establishing service connection for major depressive disorder or any other acquired psychiatric disorder other than PTSD would not result in any additional compensation.  Moreover, it is also important to note that the examiner who provided the November 2013 VA examination and opinion indicated that a distinction between the appellant's PTSD and major depressive disorder could not be determined.  For the above reasons, the Board concludes that no useful purpose would be served by remanding the claim for service connection for major depressive disorder for an opinion, with rationale, as to whether major depressive disorder is due to military service.

Having resolved reasonable doubt in the Veteran's favor, service connection for PTSD is granted.  38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49  (1990).  

						(CONTINUED ON NEXT PAGE)

ORDER

Service connection for PTSD is granted.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


